Citation Nr: 0828784	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The RO in Buffalo, New York, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.

In November 2006, the veteran requested a Central Office 
hearing.  In a March 2007 letter, he was notified that his 
hearing had been scheduled for May 2007.  However, in a 
subsequent March 2007 letter, the veteran's representative 
stated that the veteran was unable to attend a hearing due to 
a change in his physical condition.  So his hearing request 
is considered withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran's service-connected PTSD causes occupational and 
social impairment with deficiencies in most areas.  However, 
it does not cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria have been met for a 70 percent rating, but no 
greater, for service-connected PTSD.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO did not issue the May 2006 VCAA notice letter prior to 
initially adjudicating the veteran's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The VCAA notice letter was not issued 
until after the February 2006 decision on appeal was issued.  
Additionally, the veteran was not informed of the downstream 
disability rating and effective date elements of his claim 
until the March 2006 and May 2006 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
However, both the March 2006 and May 2006 letters were sent 
prior to the November 2006 statement of the case (SOC) - 
wherein the RO readjudicated the claim based on any 
additional evidence that had been received since that initial 
rating decision, and in response to that initial notice.  The 
Federal Circuit Court has recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In any event, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The May 
2006 VCAA letter stated that the veteran could submit 
evidence showing that his service-connected PTSD had 
increased in severity.  He was told that this evidence could 
include:  a doctor's statement, laboratory tests, dates of 
examinations/tests, x-rays, and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  Additionally, the diagnostic criteria used to 
determine the relative severity of the veteran's PTSD were 
provided to him in the November 2006 SOC.  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for an increased rating was needed for his claim 
to be granted.  Indeed, in response to the November 2006 SOC, 
he submitted his substantive appeal (VA Form 9) in December 
2006 arguing why he meets the requirements for increased 
rating - mentioning specific aspects of his lifestyle that 
comply with the wording of the applicable DC and that would 
permit him to receive an increased rating.  Certainly then, 
he has the requisite actual knowledge of the evidence needed 
to support his claim.

Moreover, as already mentioned, since providing the veteran 
VCAA notice in May 2006, the RO has readjudicated his claim 
in the November 2006 SOC based on the additional evidence 
received since that initial adjudication and in response to 
that additional notice.  See again Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), 
indicating that as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication. 

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), service personnel 
records, Social Security Administration (SSA) records, VA 
medical records, and VA examinations, including the report of 
his most recent November 2005 VA compensation examination to 
assess the severity of his PTSD.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

It also deserves mentioning that, in response to the most 
recent May 2006 VCAA Notice of Response form, the veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claim be decided as soon as 
possible.

Whether the Veteran is Entitled to a Rating Higher than 30 
Percent for PTSD 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007). 

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30-
percent disabling under 38 C.F.R. § 4.130, DC 9411.

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125. 

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In November 2005, the veteran was afforded a VA psychiatric 
examination, in which the claims file was reviewed.  The 
veteran stated he has been divorced twice, and has a 37-year 
old daughter whom he has not seen for many years.  He lives 
alone.  He has not worked since 1997, and receives full 
Social Security disability for his PTSD and hepatitis C.  The 
veteran stated that before he went on Social Security, he 
held several jobs.  However, he would often lose the jobs due 
to his PTSD symptoms and associated substance abuse.  He was 
recently arrested and put in prison for one year for drug 
abuse charges.  He was released from prison in January 2004, 
and at the time of the examination was still on parole.  

The veteran described his symptoms as:  difficulty sleeping; 
nightmares; flashbacks; difficulty interacting with his 
Vietnamese neighbors; hypervigilance; anger; irritability; 
hyperarousal; social avoidance; and social withdrawal.  The 
veteran stated he has never attempted suicide, and has never 
been psychiatrically hospitalized.

Upon examination, the VA examiner noted that the veteran's 
behaviors, attitude, and appearance are "grossly within 
normal limits."  His hygiene and grooming were good.  He was 
cooperative and made good eye contact during the examination.  
The veteran's speech was loud, noticeably pressured, rapid, 
rambling, and circumstantial.  The VA examiner noted that the 
veteran had to be redirected more than once.  His thought 
processes were rational and goal-directed.  The VA examiner 
also noted, "The veteran could not do short-term memory and 
concentration tasks during the mental status testing due to 
his apparent hypomanic state.  His ability to focus seems 
somewhat compromised at this time."  Additionally, the VA 
examiner determined the veteran's insight and judgment 
regarding his mental health symptoms were poor.  There was no 
evidence of hallucinations, delusions, obsessions, 
compulsions, phobias, or ritualistic behaviors.    

The VA examiner stated that the veteran's psychiatric 
functioning had markedly worsened since he last saw him about 
one and half years ago.  The VA examiner stated the veteran 
experiences PTSD symptoms regularly and significantly.  He 
continues to experience some social isolation and avoidance.  
There is a decline in his ability to enjoy daily activities.  
He is somewhat isolated, emotionally detached, and withdrawn.  

The VA examiner determined that the veteran has an underlying 
bipolar disorder that was likely service-connected.  The VA 
examiner diagnosed the veteran with an underlying bipolar 
disorder due to his hypomanic mood, ranging from feelings of 
frustration, irritability, sadness, and positivity.  The VA 
examiner stated that the combination of the veteran's PTSD 
symptoms and his hypomania, which is likely secondary to a 
bipolar condition, results in a rather severe functional 
impairment.  

The VA examiner determined that the results of the November 
2005 examination reveal some areas of disrupted performance 
regarding certain activities of daily living, particularly 
with regard to those activities that require dealing with the 
public or going into crowded or novel social situations.  
These situations are difficult for the veteran and he avoids 
them; however, he will endure them if he has to.  His current 
level of personal and social adjustment is severely impaired.  
The combination of his PTSD and bipolar symptoms results in 
marked emotional instability with frequent mood swings.  He 
does continue to experience flashbacks and intrusive 
recollections and occasional nightmares.  He is socially 
avoidant and emotionally detached.  He has severe problems 
sleeping.  The quality of his life is quite impaired at this 
time.  The VA examiner stated that the combination of the 
veteran's untreated PTSD and hypomanic symptoms prevents him 
from maintaining himself in a stable and controlled manner in 
any type of work setting.  His ability to maintain control 
over his moods and impulses when dealing with typical work-
related stresses is severely impaired.  The VA examiner 
determined that, unless significant improvement is noted 
overall in his symptoms, the veteran is incapable of working 
at this time.  The veteran's prognosis is poor because he 
does not seek treatment for his symptoms.

Currently, the veteran is service-connected for PTSD, but not 
for bipolar disorder.  However, the November 2005 VA 
examination report opined that the bipolar disorder was 
likely service-connected.  Therefore, under the circumstances 
of this case, for all intents and purposes the Board must 
effectively consider the possible bipolar disorder and its 
attendant symptoms as part and parcel of the PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA 
cannot distinguish by competent medical opinion the extent of 
symptoms that are attributable to service-related causes from 
those that are not, VA effectively must presume that all 
symptoms in question are related to service, i.e., part and 
parcel of the service-connected disability).  See also Howell 
v. Nicholson, 19 Vet. App. 535, 540 (2006).

The veteran is entitled to a 70 percent rating under DC 9411 
because this evidence establishes that his PTSD symptoms have 
caused occupational and social impairment with deficiencies 
in most areas, including work, school, family relations, 
judgment, thinking, or mood.  In his November 2005 VA 
examination report, the examiner diagnosed a GAF score of 47, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The examination 
report determined that the veteran is incapable of working, 
and is socially avoidant and emotionally detached, resulting 
in an impaired quality of life.  The VA examiner determined 
that the veteran's ability to maintain control over his moods 
and impulses when dealing with typical work-related stresses 
is severely impaired.  It was also determined that the 
veteran has poor insight and judgment regarding his current 
mental health symptoms.  Additionally, the veteran lives 
alone, has an adult daughter who he has not seen for several 
years, and has difficulty interacting with his Vietnamese 
neighbors which indicates social and familial impairment.  
Furthermore, during the March 2005 VA examination, the VA 
examiner determined that the veteran's hypervigilance and 
social avoidance may cause some difficulties in his ability 
to use public transportation.  

So considering this evidence in the aggregate, the Board 
finds that the overall disability picture for the veteran's 
PTSD more closely approximates a higher 70 percent rating.  
Although he admittedly does not display all of the symptoms 
listed for a rating at this higher level, he does display 
symptoms of speech intermittently illogical, obscure, 
or irrelevant; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  Concerning this, keep in mind, 
as previously mentioned, the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are mere examples providing guidance as 
to the type and degree of severity, or their effects on 
social and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Therefore, based on the findings mentioned, the severity of 
the veteran's PTSD is most commensurate with the assignment 
of a higher 70 percent rating.  See 38 C.F.R. § 4.7.   

The veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the November 
2005 VA examiner's comments.  Moreover, the veteran is 
uniquely suited to describe the severity, frequency, and 
duration of his PTSD symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

So resolving all reasonable doubt in his favor, the veteran's 
claim for an increased rating must be granted.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran is not, however, entitled to an even higher 100 
percent rating because the evidence of record does not 
suggest that his PTSD causes total occupational and social 
impairment.  As stated in the March 2004 and November 2005 VA 
examinations, the veteran is able to care for his personal 
needs and personal grooming.  The veteran is able manage his 
own finances.  The veteran can drive a car, and his ability 
to use public transportation is grossly intact.  
Additionally, he can perform simple household chores.  

Additionally, the evidence does not establish that the 
veteran's PTSD presents the specified symptoms for a 100 
percent rating, including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, he is not entitled to a 100 percent 
rating.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's PTSD.  But his symptoms have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 70 percent disability rating for service-connected 
PTSD is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


